DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
The amendments filed May 24, 2021 have been entered.  Claims 10-14 have been added.  Claim 9 is currently withdrawn from consideration.  Claims 1-14 remain pending in the application.  The amendments to claims 1, 2, 4 and 5 have overcome each and every objection and rejection under 35 U.S.C. 112(b).  However, new objections to the specification are now pending in the application.
Applicant argues on pages 10-11 of Applicant’s remarks that the cited art of Gersin (U.S. Publication No. 2015/0040315) simply discloses a vibrator, and not a plurality of haptic vibration devices.  It is noted, as discussed in the previous Office Action, that haptic technology is defined as technology that stimulates the senses of touch and motion to simulate interaction with physical objects, where the vibration devices of Gersin are capable of providing such stimulation, and thus meet the claim (see paragraphs 0034-0035 of Gersin, where the motors of Gersin produce a vibrational pattern which is intended to reproduce the sensation of motion when lulling a newborn to sleep, as discussed in paragraphs 0003-0004, without the need actually physically hold an infant, as discussed in paragraph 0019).  Additionally, it is noted, and further discussed in the rejection below, that Lee (Korean Publication No. KR 20040036881 A) is cited for the teaching of a file that emulates a heartbeat (where the device of Lee uses vibration devices 910 and a heart sound output device 920 to produce the sound of a heartbeat) that would additionally provide haptic feedback specifically relating to simulating the sound and sensation of a heartbeat. 

Election/Restrictions
Applicant's election with traverse of previously presented, and currently amended, claim 9 and new claim 10, which depends from claim 9 in the reply filed on May 24, 2021, is acknowledged.  The traversal is on the grounds that the device of claim 1 can only be practiced by following the method steps of claim 9.  This is not found persuasive because claim 9 would only require the structure of the plurality of haptic vibration devices of claim 1, and would not require the structure of speakers, as recited in claims 1 and 4; heaters, as recited in claims 1 and 5; a circuit board, as recited in claims 1 and 2; and an app, as recited in claims 2, 4, 5 and 7.  Moreover, the device of claims 1-8 could be used in a materially different process, and would not necessarily require steps of using pulse oximetry, photographing a finger, and using an EKG to record heartbeat sounds, and may use another method entirely, such as recording the audio of the heartbeat using a microphone.  Furthermore, a proper dependent claim may relate to a separate invention that would require a separate search or be separately classified from the claim on which it depends.  See MPEP 608.01(n), section III.
The requirement is still deemed proper and is therefore made FINAL.
Newly submitted claims 11-14 are directed to an invention that is independent or distinct from the invention originally claimed, and elected, for the following reasons:  The method of claims 11-14 would not require the structure of speakers, as recited in claims 1 and 4; heaters, as recited in claims 1 and 5; a circuit board, as recited in claims 1 and 2; and an app, as recited in claims 2, 4, 5 and 7.  Moreover, the device of claims 1-8 could be used in a materially different process, and would not necessarily require steps of using pulse oximetry, photographing a finger, and using an EKG to record heartbeat sounds, and may use another method entirely, such as recording the audio of the heartbeat using a microphone.  Additionally, the device of claims 1-8 would not require the steps of transmitting the sound simultaneously with a heartbeat, as recited in claim 13.  Since Applicant has received an action on the merits for the originally presented and elected invention, this invention has been 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1, line 8, contains the limitation “means in communication…for transmitting to the one or haptic vibration devices...”  A review of the specification has found that the means limitation is directed to a circuit described in paragraph 0029.

Specification
The amendment filed May 24, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The amended specification contains reference to simulating being in the womb.  There is no reference to this feature in the original specification, and while heartbeat sounds and sensation may be present in the womb environment, the addition of this simulation may incorporate different features or sounds (e.g. confinement and in-utero sounds, as discussed in amended paragraph 0002 of Applicant’s specification) that was not explicitly or implicitly referenced in the original specification.
The amended specification contains reference to additional embodiments of the device that were not present in the original specification.  Specifically, these embodiments are swaddling clothes, a stretchy bracelet, blanket, animal collar, sweater, or bed (as discussed in amended paragraphs 0005 and 0011).  These embodiments would contain features and structure that were not explicitly or implicitly present in the original specification.  Applicant argues on pages 7-8 of Applicant’s remarks that these additional structures were inherent in the original disclosure of a “vibrating or quiescent cloth-covered gel layer…” of paragraph 0023 of the original specification.  However, no reference was included to more specific additional embodiments beyond a tranquilizing pad, and incorporation of new structures that one of ordinary skill in the art would not recognize as being encompassed or implied by the language “a tranquilizing pad assembly” (as discussed in paragraph 0001 of the original specification, where the disclosure is specifically described as relating “to a tranquilizing pad assembly system and method…”) would be considered new matter.  For example, a bed would generally require a . 
Applicant is required to cancel the new matter in the reply to this Office action.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:  14 and 18 included in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gersin (U.S. Publication No. 2015/0040315) in view of Lee (Korean Publication No. KR 20040036881 A).
Regarding claim 1, Gersin discloses a tranquilizing cushioning system 10 (Figure 1) comprising:  a plurality of haptic vibration devices 44 (labeled 42 in the diagram of Figure 1) at least partially embedded in the cushioning system system 10 (in layer 42, Figure 1 and 3b, where haptic technology is defined as technology that stimulates the senses of touch and motion to simulate interaction with physical objects, where the vibration devices of Gersin are capable of providing such stimulation, and thus meet the claim); the cushioning system 10 being provided with one or more features selected from the group consisting of one or more speakers 22, the plurality of haptic vibration devices 44 (labeled 42 in Figure 1), a circuit board and one or more heaters 24 (Figure 1 and 3b, where Gersin explicitly provides vibration devices, heaters, and speakers), and means (the means being defined by the electrical connections between the vibration device, see paragraph 0028) in communication with one or more of the plurality of haptic vibration devices 44 (labeled 42 in Figure 1) for transmitting to the one or more haptic vibration devices 44 (labeled 42 in Figure 1) a file of pattern and pressure waves (Figures 1 and 3b, and see Figure 5 and paragraphs 0034 and 0035 which describes different vibrational patterns that may be produced by the vibration device, where vibrational waves are pressure waves, as the different regions of vibration waves, similar to sound waves, which are a series of 
Gersin does not disclose a file that emulates a mother’s heartbeat.
Lee teaches a file that emulates a mother's heartbeat (paragraphs 0023-0026 describes the process through which a mother’s heartbeat is recorded and compressed to be stored in the data storage unit 400, and paragraph 0029-0031 describes the process of playing the recorded heartbeat through vibration output units 910 and sound output units 920).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Gersin, as modified, so that the file emulates a mother's heartbeat as taught by Lee, because providing a newborn infant with the sound and feeling of a mother’s heartbeat may provide a sense of security that the infant is with the mother which may provide a soothing environment for the infant (see Lee, paragraph 0006 and 0008). 
Regarding claim 3, Gersin, as modified, discloses the subject matter as discussed above with regard to claim 1.  Gersin, as modified, further discloses a power supply 16 (see Gersin, Figure 1 and paragraph 0021).
Regarding claim 6, Gersin, as modified, discloses the subject matter as discussed above with regard to claim 1.  Gersin, as modified, further discloses a cover 46 (see Gersin, Figure 3b and paragraph 0027-0028).
Regarding claim 8, Gersin, as modified, discloses the subject matter as discussed above with regard to claim 1.  Gersin, as modified, further discloses wherein the tranquilizing cushioning system 10 is generally planar and can be rolled to be transported or stored (see Gersin, Figure 3b and paragraph 0031 which discloses rolling or folding the mat).
Claims 2, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gersin in view of Lee and further in view of Sandbothe et al. (U.S. Publication No. 2019/0302758), hereinafter referred to as Sandbothe.
Regarding claim 2, Gersin, as modified, discloses the subject matter as discussed above with regard to claim 1.  Gersin, as modified, does not disclose an app in electronic communication with the circuit board, wherein the app is configured to selectively control the haptic vibration devices in response to the file that emulates a mother's heartbeat.
Sandbothe teaches an app (described in paragraph 0012, and the block diagram of the application being shown in Figures 1 and 2) in electronic communication with the circuit board 294 (Figure 8 and paragraph 0047, where the circuit board is in communication with the control assembly of figure 1), wherein the app is configured to selectively control haptic vibration devices 47 in response to the file that emulates a mother's heartbeat (see Gersin, Figure 2, and see Lee, paragraph 0029-0031 which describes the process of playing the recorded heartbeat through vibration output units 910).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Gersin, as modified, with an app in electronic communication with the circuit board, wherein the app is configured to selectively control the haptic vibration devices as taught by Sandbothe, because doing so would allow a user to control the vibrations, sounds, and other settings remotely through wireless communication on a computing device such as a mobile device (see Sandbothe, paragraph 0013, Figure 1).
Regarding claim 4, Gersin, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Gersin, as modified, further discloses a speaker 22 and an audio connection (defined by the connection between the audio input 20 and the speaker 22, shown in Figure 1 and described in paragraph 0023), the audio connection being adapted to interface 
Regarding claim 5, Gersin, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Gersin, as modified, further discloses a heater 24 (see Gersin, Figure 1). wherein the app (see Sandbothe, paragraph 0012 and Figures 1 and 2) is further configured to selectively electronically couple the heater to the power supply (where the controller 14 of Gersin, see Figure 1, is connected to and controls the heater 24, and additionally connects the power supply 16 to the heater 24, where the application of Sandbothe is designed to interconnect the various components of the device, allowing for an external user to control the device remotely, see Sandbothe, Figure 1 and 2 and paragraph 0012).
Regarding claim 7, Gersin, as modified, discloses the subject matter as discussed above with regard to claim 1.  Gersin, as modified, does not disclose an app configured to selectively electrically couple the plurality of haptic vibration devices assemblies to a power supply.
Sandbothe teaches an app (see Sandbothe, paragraph 0012 and Figures 1 and 2) configured to selectively electrically couple the plurality of vibration devices 47 assemblies to a power supply (see Sandbothe, Figures 2 and 8, where the power supply of Sandbothe is a battery, stored in cavity 283, see paragraph 0045, and where the application of Sandbothe is designed to interconnect the various components of the device, allowing for an external user to control the device remotely, see Sandbothe, Figure 1 and 2 and paragraph 0012, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Gersin, as modified, with an app configured to selectively electrically couple the plurality of vibration devices assemblies to a power supply as taught by Sandbothe, because doing so would allow a user to control the vibrations, sounds, and other settings remotely through wireless communication on a computing device such as a mobile device (paragraph 0013, Figure 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                       

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673